DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 10-11, and 19 are currently amended. Claims 9 and 18 are cancelled. No claims have been added. Currently claims 1-8, 10-17, and 19-20 are currently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 4, 2022 has been entered.
 
Response to Arguments
Applicant's arguments filed May 4, 2022 have been fully considered but they are not persuasive. The Applicant disagrees with the 112a written description rejection. On pages 8-9 of the remarks the Applicant mentions modulation of a friction force in a region that is localized to the appendage of the user, meaning the region is the location where the user touches and presses the touch surface. The Applicant also references various paragraphs from the specification of the printed publication. 
The Office maintains the 112a written description rejection.  The claim limitations “wherein the first region can be located anywhere on the touch surface in order emulate the sensation of a button click”, was first introduced in claim amendments filed on December 23, 2021. The specification does not clearly and explicitly indicate that the first region/region is located anywhere on the touch surface to emulate the sensation of the button click. The specification at best indicates in paragraph 30 of the printed publication, “the pressure detection circuitry may detect, sense and/or measure a distributed pressure on or across a portion of the touch surface (e.g. a portion of the touch surface that is localized to or about the portion of the touch surface engage by the appendage)”. However this is not the same as the first region/region can be located anywhere on the touch surface to emulate the sensation of a button click, since the specification is silent as to where the button click would occur. Paragraph 12 of the specification of the printed publication indicates “the location and the feel of the click, snap and/or clack may be programmable (e.g., fully) to support different software-defined interfaces, and may be localized to support true touch typing in which multiple fingers may rest on the surface” which means that the first region/region cannot be located anywhere on the touch surface but to regions corresponding to those of different software-defined interfaces.  Paragraph 12 of the specification of the printed publication also indicates “the surface is unsegmented or not segmented into discrete buttons”, however this is not the same as the first region/region can be located anywhere on the touch surface to emulate the sensation of a button click. Therefore, the claim limitations fail to comply with the written description requirement and will be interpreted as “wherein the first region/region is located on the touch surface in order to emulate the sensation of a button click”.
The Applicant indicates on page 10 of the remarks that they disagree and traverse the 103 rejections, namely none of the cited references alone or in combination teach or provide motivation to a person of ordinary skill in the art to arrive at Applicant’s claimed device or method for implementing a localized button click sensation on a touch surface without visually, audibly, or tactilely apparent motion of the touch surface such that the modulation of the friction force is localized to the first appendage of a user engaged on the touch surface nor do the cited references alone or in combination teach or provide motivation to a person of ordinary skill in the art to arrive at Applicant’s claimed device or method for implementing a localized button click sensation on a touch surface wherein a friction controller is configured to modulate a friction force between the touch surface and the first appendage by generating at least one pulse comprising at least one positive-going pulse having a first duration and at least one negative-going pulse having a second duration.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, with respect to claims 1 and 11, Kerdemelidis teaches in paragraphs 40, 41, and 47, wherein the modulation of the friction force is localized to the first appendage engaged on the touch surface (¶40-41; ¶47, “FIGS. 1A to 1D illustrate the method of generating a force in a rightwards direction, it should be apparent to those skilled in the art that the disclosed method of modulating a friction coefficient of an oscillating surface can be used in order to exert a force on an object in contact with the touchscreen in any direction”). Therefore, the motivation to combine is to provide localized generation of feedback related to inertia of an object on the touchscreen (¶3) and to enable objects in contact with the touchscreen in multiple areas to experience independent synchronous lateral force (¶41). In this case, with respect to claims 1 and 11, Litvak teaches generating at least one pulse between the touch surface and at least one appendage (fig. 1, item 102: appendage; ¶41; fig. 2; ¶43), wherein the at least one pulse comprises at least one positive-going pulse having a first duration (fig. 2, item A2) and at least one negative-going pulse having a second duration (fig. 2, item A1). Therefore, the motivation to combine is to provide depolarization to be more likely to sense a stimulation (¶45). 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 11 and their dependents (claims 2-8, 10, 12-17, and 19-20) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim limitations indicate “wherein the region can be located anywhere on the touch surface in order to emulate the sensation of a button click” which is not described in the specification. The closest mention of touch in a region is in paragraph 30 of the printed publication of the instant application which indicates “the pressure detection circuitry may detect, sense and/or measure a distributed pressure on or across a portion of the touch surface (e.g., a portion of the touch surface that is localized to or about the portion of the touch surface engaged by the appendage)” however this is not the same as the region can be located anywhere on the touch surface to emulate the sensation of a button click, since the specification is silent as to where the button click would occur. Paragraph 12 of the specification of the printed publication indicates “the location and the feel of the click, snap and/or clack may be programmable (e.g., fully) to support different software-defined interfaces, and may be localized to support true touch typing in which multiple fingers may rest on the surface” which means that the region cannot be located anywhere on the touch surface but to regions corresponding to those of different software-defined interfaces. Paragraph 12 of the specification of the printed publication also indicates “the surface is unsegmented or not segmented into discrete buttons”, however this is not the same as the region can be located anywhere on the touch surface to emulate the sensation of a button click. Therefore, the claim limitations fail to comply with the written description requirement and will be interpreted as “wherein the region is located on the touch surface in order to emulate the sensation of a button click”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10-15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Levesque et al. (Pub. No.: US 2015/0145657 A1) hereinafter referred to as Levesque, in view of Peshkin et al. (Pub. No.: US 2015/0301673 A1) hereinafter referred to as Peshkin, in view of Kerdemelidis (Pub. No.: US 2015/0123913 A1), in view of Tan et al. (Pub. No.: US 2014/0340208 A1) hereinafter referred to as Tan, and in view of Litvak et al. (Pub. No.: US 2006/0287609 A1) hereinafter referred to as Litvak.
With respect to Claim 1, Levesque teaches a device (fig. 1, item 100; ¶31) for implementing a localized button click sensation on a touch surface (fig. 5A, items 530, 532, or 534: button; ¶59; fig. 6A, item 650; ¶61, “The friction effect 601 may be used as the wheel 650 is dragged by the user's finger F and the movement of the wheel 650 may be felt directly by the finger F” – a localized button click sensation is felt by a user’s finger where the friction effect is produced, localized as in at the finger location) without visually, audibly, or tactilely apparent motion of the touch surface (since the button is displayed on a touch screen and per the instant specification, it is not an actual physical button, therefore it meets the limitation of “without visually, audibly, or tactilely apparent motion of the surface”), the device comprising: a touch surface (fig. 5A, item 510: touch screen = touch surface; ¶33; fig. 1, ¶43, “the touch screen device 150 includes a display surface, which may be rigid”); a lateral vibration actuator (fig. 3, items 330, 332, 334; ¶46, “The actuators 330, 332, 334 may be implemented as piezoelectric actuators”; ¶49) configured to produce lateral vibrations of the touch surface without visually, audibly, or tactilely apparent motion of the touch surface (¶46, “the actuators 330, 332, 334 are not limited to generating vibrations, but may instead generate lateral motion”); a friction controller (fig. 2, item 110; ¶36; ¶56, “the haptic effects and the sensors may be controlled by the processor 110 described above“) configured to produce a friction force between the touch surface and a first appendage of a user when the first appendage is in contact with the touch surface (¶42, “the determination module 116 may also output a signal to the haptic output device control module 118 so that a haptic effect verifying the input has been detected and/or accepted may be provided to the user”; ¶43, “the touch screen device 150 includes a display surface, which may be rigid and configured to modulate its friction properties through, including but not limited to, electrostatic friction and ultra-sonic surface vibration,”); and wherein the friction controller is configured to modulate a friction force between the touch surface and the first appendage by generating at least one pulse (¶53, “To provide the same attractive force or to provide the same level of stimuli across many different objects or persons, the electronic device 300 may also include a sensor that can measure the impedance at the surface of the touch screen 310. The sensor may measure the impedance by applying a pulse across the surface and measuring the surface voltage or by measuring the strength of the capacitive coupling”); a touch sensing device (fig. 1, item 154; ¶33) configured with a touch sensing circuitry (fig. 2, item 112; ¶36, “the processor 110 may be specifically designed as an application-specific integrated circuit ("ASIC") to control output signals to the haptic output device 160 to provide haptic effects”;  ¶40  since the processor 110 is a circuit and comprises item 112 – item 112 is touch sensing circuitry) to measure a location of the first appendage on the touch surface (¶42); and a control device (fig. 2, item 110) configured with a control circuitry (¶36) to produce the friction force (¶36; ¶43); wherein the control device is further configured to apply force to the first appendage in a sequence of one or more pulses (¶52, referencing application 13/665,526 = publication 2014/00118127 by Vincent Levesque which mentions a series of impulse signals in paragraph 56; ¶53) to emulate the sensation of a button click when the first appendage applies a pressing force to a region of touch surface that exceeds a threshold level (¶40, “the sensed input is an intentional input or merely an inadvertent touch to the touch screen device 150 by comparing the strength of the input signal to a predetermined threshold strength that corresponds to an intentional input”; ¶44, “The overall haptic effect may also provide feedback through electrostatic interactions, either to generate a force on an object, like a finger F at the surface 312 of the touch screen 310, or to send an electric signal to an object that can perceive the signal, like a nerve of the finger”; ¶54, “The sensor may measure the simulated coefficient based on a measured pressure that the surface 312 of the touch screen 310 is receiving”; ¶65, “the friction effect 801 is used to produce a texture when the user's finger is sliding against a button 820 being displayed by the touch screen, as illustrated on the left. The vibrotactile feedback 802, on the other hand, may be used to produce a click effect when the user's finger taps on the button 820”), wherein the region can be located anywhere on the touch surface in order to emulate the sensation of a button click (¶34, “the haptic output device 160 is configured to provide haptic feedback to the user of the system 100 while the user is in contact with a least a portion of the system 100”).
Levesque does not mention the control device configured with a control circuitry to modulate the production of the friction force such that the friction force is produced in synchronization with a desired movement of the lateral vibrations such that an average force on the first appendage is produced by the lateral vibrations and the friction force and wherein a direction of the average force is controlled by the control device; wherein the control device is further configured to apply the average force to the first appendage in a sequence of one or more pulses. 
Peshkin teaches a device (fig. 3, item 204; ¶50), the device comprising: a touch surface (fig. 3, item 202; ¶50); a control device (fig. 3, item 224; ¶51; ¶62) configured to modulate the production of the friction force (¶28; ¶31, “the interface device 10 uses a combination of motion of the touch surface 12 (referred to herein as “swirling”) and modulation of a normal force that is applied onto the fingertip that engages the touch surface 12 to produce a controllable shear force… As described below, the swirling motion of the touch surface 12 can involve in-plane vibrations or other movements of the touch surface 12 in one or more directions”) such that the friction force is produced in synchronization with a desired movement of the lateral vibrations (¶39; ¶106) such that an average force on the first appendage is produced by the lateral vibrations and the friction force and wherein a direction of the average force is controlled by the control device (¶32; ¶38-39; ¶46, “average lateral forces of about 0.25 Newtons may be applied to the finger that touches the surface”; ¶51, “A control unit 224 is disposed within the interface device 204 in the illustrated embodiment. The control unit 224 can represent logic (e.g., software and/or hard-coded instructions) and/or associated circuitry (e.g., one or more processors, controllers, and the like) that controls application of electric energy (e.g., current) from the power source 208 to the electrode 206. The control unit 224 may control the switching frequency at which the current is applied to the electrode 206 autonomously and/or based on operator input (e.g., based on input received through touch input from the operator)”); wherein the control device is further configured to apply the average force to the first appendage (¶31; ¶38; ¶46).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the device of Levesque such that the control device is configured to modulate the production of the friction force such that the friction force is produced in synchronization with a desired movement of the lateral vibrations such that an average force on the first appendage is produced by the lateral vibrations and the friction force and wherein a direction of the average force is controlled by the control device; wherein the control device is further configured to apply the average force on the first appendage, resulting in the control device is further configured to apply the average force to the first appendage in a sequence of one or more pulses, as taught by Peshkin, so as to allow for multiple touch input and provide different shear forces on different fingertips that concurrently touch the same surface of the device (¶6), to provide haptic effects that are useful and interesting (¶29), and in order for the fingertip to be able to respond since the energizing frequency is high (¶38). 
Levesque and Peshkin combined do not mention wherein the modulation of the friction force is localized to the first appendage engaged on the touch surface.
Kerdemelidis teaches a device for providing haptic feedback on a touch surface without visually, audibly, or tactilely apparent motion of the touch surface (¶40), the device comprising: a touch surface (figs. 1A to 1D and 2A to 2C, item 20: touchscreen); a lateral vibration actuator (¶7, actuator; ¶40, “The surface coefficient of friction of the touchscreen is modified by either using one or more actuators that can effect linear planar motion at high frequency”) configured to produce lateral vibrations of the touch surface (¶40); the device configured to produce friction force between the touch surface and a first appendage of a user when the first appendage is in contact with the touch surface (¶40, “The force felt by the appendage will be variable dependent on the static friction of the display surface when the surface friction coefficient is modified to be at the `high` state”), wherein the modulation of the friction force (¶40) is localized to the first appendage engaged on the touch surface (¶41; ¶47, “FIGS. 1A to 1D illustrate the method of generating a force in a rightwards direction, it should be apparent to those skilled in the art that the disclosed method of modulating a friction coefficient of an oscillating surface can be used in order to exert a force on an object in contact with the touchscreen in any direction”); a touch sensing device configured to measure a location of the first appendage on the touch surface (¶55, “In the first step 120, the invention detects contact between an object and touchscreen”); and the device configured to modulate the production of the friction force such that the friction force is turned on and off with a desired movement of the lateral vibrations (¶40).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined device of Levesque and Peshkin, wherein the modulation of the friction force is localized to the first appendage engaged ono the touch surface, as taught by Kerdemelidis so as to provide localized generation of feedback related to inertia of an object on the touchscreen (¶3) and to enable objects in contact with the touchscreen in multiple areas to experience independent synchronous lateral force (¶41). 
Levesque, Peshkin, and Kerdemelidis combined do not teach wherein the average force is not applied to a second appendage in contact with another region of the touch surface when the first appendage applies the pressing force to the region of the touch surface. 
Tan teaches a device (fig. 1) for implementing a button click sensation on a touch surface (¶19), the device comprising: a touch surface (fig. 1, item 104; ¶21, “a cover portion 104 of the keyboard assembly 100 includes the non-actuating keys 102 (1)-(N)”); a lateral vibration actuator (¶25) configured to produce lateral vibrations on the touch surface; a touch sensing device (¶30, “a mechanism for detecting a key-press may include any suitable force or pressure-sensing mechanism”) configured to measure a location of the first appendage on the touch surface; and a control device (¶30, “control circuitry”) configured to apply a force to a first appendage to emulate a sensation of a button click when the first appendage applies a pressing force to a region of the touch surface that exceeds a threshold level (¶30-31), wherein a force is not applied to a second appendage in contact with another region of the touch surface when the first appendage applies the pressing force to the region of the touch surface (¶31).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined device of Levesque, Peshkin, and Kerdemelidis, by substituting the average force taught by Peshkin into the force taught by Tan resulting in wherein the average force is not applied to a second appendage in contact with another region of the touch surface when the first appendage applies the pressing force to the region of the touch surface, as taught by Tan so as to allow a user to rest his/her fingers without causing unwanted inputs (¶30). 
Levesque, Peshkin, Kerdemelidis, and Tan combined do not teach the at least one pulse comprising at least one positive-going pulse having a first duration and at least one negative-going pulse having a second duration.
Litvak teaches a device (fig. 1, item 101; ¶41) for providing a stimulation (¶41), the device comprising: generating at least one pulse between the touch surface and at least one appendage (fig. 1, item 102: appendage; ¶41; fig. 2; ¶43), wherein the at least one pulse comprises at least one positive-going pulse having a first duration (fig. 2, item A2) and at least one negative-going pulse having a second duration (fig. 2, item A1).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined device of Levesque, Peshkin, Kerdemelidis, and Tan, wherein the at least one pulse comprises at least one positive-going pulse having a first duration and at least one negative-going pulse having a second duration, as taught by Livak so as to provide depolarization to be more likely to sense a stimulation (¶45). 
With respect to Claim 2, claim 1 is incorporated, Levesque teaches further comprising a normal force sensor configured to measure the pressing force applied by the first appendage to the touch surface (¶54, “The sensor may measure the simulated coefficient based on a measured pressure that the surface 312 of the touch screen 310 is receiving”).
With respect to Claim 3, claim 1 is incorporated, Levesque teaches wherein the control device is further configured to determine a rate of change of the pressing force applied by the first appendage (¶54, “Movement of the object may be measured based on how the pressure at the surface 312 changes over time and over locations on the surface 312 … the sensor may calculate a value representing the simulated coefficient of friction based on an acceleration of a user's finger F on the touch screen 310 and on the pressure that the surface 312 receives from the user's finger F”), wherein the control device is further configured to apply a lateral force to the first appendage to emulate the sensation of a button click when the rate of change of the pressing force exceeds a threshold value (¶50, “The simulated coefficient of friction may be changed by the actuators 330, 332, 334 as well. For example, the actuators may increase the friction force by generating vibrations, or by changing the surface relief of the touch screen 310 to change the actual coefficient of friction”; ¶40, “input signal exceeds a predetermined threshold strength”).
Levesque does not mention that the lateral force is an average force.
Peshkin teaches a device (fig. 1, item 100; ¶30), the device comprising: a touch surface (fig. 1, item 12; ¶30); a control device (fig. 1, item 224; ¶51; ¶62) configured to modulate the production of the friction force (¶28; ¶31, “As described below, the swirling motion of the touch surface 12 can involve in-plane vibrations or other movements of the touch surface 12 in one or more directions”) such that the friction force is produced in synchronization with a desired movement of the lateral vibrations (¶39; ¶106) such that an average force on the first appendage is produced by the lateral vibrations and the friction force and a direction of the average force is controlled  (¶32; ¶38-39; ¶46, “average lateral forces of about 0.25 Newtons may be applied to the finger that touches the surface”); wherein the control device is further configured to apply the average force to the appendage (¶31).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined device of Levesque, Peshkin, Kerdemelidis, and Tan to replace the lateral force of Levesque with an average force resulting in wherein the control device is further configured to apply an average force to the first appendage to emulate the sensation of a button click when the rate of change of the pressing force exceeds a threshold value, as taught by Peshkin so as to allow for a fingertip to be responsive to relatively high energizing frequencies (¶38). 
With respect to Claim 4, claim 1 is incorporated, Levesque teaches further comprising a display, wherein the touch surface is disposed on top of the display (¶33, “a visual display 152 configured to display, for example, images and a touch sensitive screen comprising at least one sensor 154 superimposed thereon to receive inputs from a user's finger or stylus controlled by the user”).
With respect to Claim 5, claim 1 is incorporated, Levesque teaches wherein the lateral vibration actuator comprises a plurality of piezoelectric actuators (Levesque: ¶35, “the haptic output device 160 may include an actuator, for example … a "smart material" such as piezoelectric materials”; ¶46, “The actuators 330, 332, 334 may be implemented as piezoelectric actuators”).
With respect to Claim 6, claim 1 is incorporated, Levesque, Kerdemelidis, and Tan combined do not teach wherein the lateral vibration actuator is transparent.
Peshkin teaches a device (fig. 1, item 100; ¶30), the device comprising: a touch surface (fig. 1, item 12; ¶30); a lateral vibration actuator configured to produce lateral vibrations of the touch surface (fig. 8, item 800; ¶91); modulating a friction force between the touch surface and a plurality of appendages of a user (¶28; ¶31; ¶43); wherein the friction force is localized to a first  appendage (¶100); measure a location of the first appendages (¶29, “measuring the position of one or more fingertips”), and an average force on the first appendage is produced and the direction of the average force is controlled (¶38; ¶46), wherein the lateral vibration actuator is transparent (¶91, “a transparent piezoelectric material such as quartz may be used along with the transparent electrodes).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined device of Levesque, Peshkin, Kerdemelidis, and Tan, wherein the lateral vibration actuator is transparent, as taught by Peshkin so as to provide distributed actuation of the screen (¶91).
With respect to Claim 10, claim 1 is incorporated, Levesque, Peshkin, Kerdemelidis, and Tan combined do not teach wherein an overall duration is calculated by adding the first duration and the second duration together, wherein a duty cycle is defined as a ratio of the first duration of the positive-going pulse to the overall duration, wherein the duty cycle is 25% or greater.
Litvak teaches a device (fig. 1, item 101; ¶41) for providing a stimulation (¶41), the device comprising: generating at least one pulse between the touch surface and at least one appendage (fig. 1, item 102: appendage; ¶41; fig. 2; ¶43), wherein the at least one pulse comprises at least one positive-going pulse having a first duration (fig. 2, item A2) and at least one negative-going pulse having a second duration (fig. 2, item A1), wherein an overall duration is calculated by adding the first duration and the second duration together (¶43), wherein a duty cycle is defined as a ratio of the first duration of the positive-going pulse to the overall duration (¶43), wherein the duty cycle is greater than 25% (fig. 2 shows a duty cycle of 50% which is greater than 25%).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined device of Levesque, Peshkin, Kerdemelidis, and Tan, wherein an overall duration is calculated by adding the first duration and the second duration together, wherein a duty cycle is defined as a ratio of the first duration of the positive-going pulse to the overall duration, wherein the duty cycle is 25% or greater, as taught by Livak so as to provide depolarization to be more likely to sense a stimulation (¶45). 
With respect to Claim 11, Levesque teaches a method (¶8; ¶37) for implementing a localized button click sensation on a touch surface (fig. 5A, items 530, 532, or 534: button; ¶59; fig. 6A, item 650; ¶61, “The friction effect 601 may be used as the wheel 650 is dragged by the user's finger F and the movement of the wheel 650 may be felt directly by the finger F” – a localized button click sensation is felt by a user’s finger where the friction effect is produced, localized as in at the finger location; ¶65, “the friction effect 801 is used to produce a texture when the user's finger is sliding against a button 820 being displayed by the touch screen, as illustrated on the left. The vibrotactile feedback 802, on the other hand, may be used to produce a click effect when the user's finger taps on the button 820” – a localized button click sensation is felt by a user’s finger where the friction effect is produced, localized as in at the finger location) without visually, audibly, or tactilely apparent motion of the touch surface (since the button is displayed on a touch screen and per the instant specification, it is not an actual physical button, therefore it meets the limitation of “without visually, audibly, or tactilely apparent motion of the surface”), the method comprising: producing lateral vibrations to a touch surface without visually, audibly, or tactilely apparent motion of the touch surface (¶33; ¶43, “the touch screen device 150 includes a display surface, which may be rigid”; produced via fig. 3, items 334 and 340; ¶46, “The actuators 330, 332, 334 may be implemented as piezoelectric actuators, ultrasonic energy actuators”; ¶49); producing a friction force between the touch surface and a first  appendage of a user (¶43, “the touch screen device 150 includes a display surface, which may be rigid and configured to modulate its friction properties through, including but not limited to, electrostatic friction and ultra-sonic surface vibration,”) when the first appendage is in contact with the touch surface; and wherein the friction force between the touch surface and the first appendage further generates at least one pulse (¶53, “To provide the same attractive force or to provide the same level of stimuli across many different objects or persons, the electronic device 300 may also include a sensor that can measure the impedance at the surface of the touch screen 310. The sensor may measure the impedance by applying a pulse across the surface and measuring the surface voltage or by measuring the strength of the capacitive coupling”); measuring a location of the first appendage on the touch surface (measure via fig. 1, item 154; ¶33) via a touch sensing device (fig. 1, item 154; ¶33) configured with a touch sensing circuitry (fig. 2, item 112; ¶36, “the processor 110 may be specifically designed as an application-specific integrated circuit ("ASIC") to control output signals to the haptic output device 160 to provide haptic effects”;  ¶40  since the processor 110 is a circuit and comprises item 112 – item 112 is touch sensing circuitry); producing the friction force (¶36; ¶43); and applying a lateral force to the first appendage to emulate the sensation of a button click when the first appendage applies a pressing force to a region of the touch surface that exceeds a threshold level (¶40, “the sensed input is an intentional input or merely an inadvertent touch to the touch screen device 150 by comparing the strength of the input signal to a predetermined threshold strength that corresponds to an intentional input”; ¶44, “The overall haptic effect may also provide feedback through electrostatic interactions, either to generate a force on an object, like a finger F at the surface 312 of the touch screen 310, or to send an electric signal to an object that can perceive the signal, like a nerve of the finger”; ¶54, “The sensor may measure the simulated coefficient based on a measured pressure that the surface 312 of the touch screen 310 is receiving”; ¶65, “the friction effect 801 is used to produce a texture when the user's finger is sliding against a button 820 being displayed by the touch screen, as illustrated on the left. The vibrotactile feedback 802, on the other hand, may be used to produce a click effect when the user's finger taps on the button 820”), wherein the region can be located anywhere on the touch surface in order to emulate the sensation of a button click (¶34, “the haptic output device 160 is configured to provide haptic feedback to the user of the system 100 while the user is in contact with a least a portion of the system 100”).
Levesque does not mention the method to comprise modulating the production of the friction force via a control device configured with a control circuitry such that the friction force is synchronized with a desired movement of the lateral vibrations such that an average force on the first appendage is produced by the lateral vibrations and the friction force and wherein a direction and magnitude of the average force is controlled; and applying the average force on the first appendage. 
Peshkin teaches a device (fig. 1, item 100; ¶30) and method (fig. 14; ¶8; ¶103), the device comprising: a touch surface (fig. 1, item 12; ¶30); a control device (fig. 1, item 224; ¶51; ¶62) configured to modulate the production of the friction force (¶28; ¶31, “As described below, the swirling motion of the touch surface 12 can involve in-plane vibrations or other movements of the touch surface 12 in one or more directions”) via a control device configured with a control circuitry (¶51, “A control unit 224 is disposed within the interface device 204 in the illustrated embodiment. The control unit 224 can represent logic (e.g., software and/or hard-coded instructions) and/or associated circuitry (e.g., one or more processors, controllers, and the like) that controls application of electric energy (e.g., current) from the power source 208 to the electrode 206. The control unit 224 may control the switching frequency at which the current is applied to the electrode 206 autonomously and/or based on operator input (e.g., based on input received through touch input from the operator)”) such that the friction force is synchronized with a desired movement of the lateral vibrations (¶39; ¶106) such that an average force on the first appendage is produced by the lateral vibrations and the friction force and wherein a direction and magnitude of the average force is controlled (¶32; ¶33, “The magnitude and direction of the force vector (F) that acts on the fingertip may be controlled”; ¶38-39; ¶46, “average lateral forces of about 0.25 Newtons may be applied to the finger that touches the surface”); wherein the control device is further configured to apply the average force to the appendage (¶31; ¶38; ¶46).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Levesque to comprise modulating the production of the friction force via a control device configured with a control circuitry such that the friction force is synchronized with a desired movement of the lateral vibrations such that an average force on the first appendage is produced by the lateral vibrations and the friction force and wherein a direction and magnitude of the average force is controlled; and applying the average force on the first appendage, as taught by Peshkin so as to allow for multiple touch input and provide different shear forces on different fingertips that concurrently touch the same surface of the device (¶6) and to provide haptic effects that are useful and interesting (¶29). 
Levesque and Peshkin combined do not mention wherein the production of the friction force is localized to the first appendage engaged on the touch surface.
Kerdemelidis teaches a device and method (¶41) for providing haptic feedback on a touch surface without visually, audibly, or tactilely apparent motion of the touch surface (¶40), the device comprising: a touch surface (figs. 1A to 1D and 2A to 2C, item 20: touchscreen); a lateral vibration actuator (¶7, actuator; ¶40, “The surface coefficient of friction of the touchscreen is modified by either using one or more actuators that can effect linear planar motion at high frequency”) configured to produce lateral vibrations of the touch surface (¶40); the device configured to produce friction force between the touch surface and a first appendage of a user when the first appendage is in contact with the touch surface (¶40, “The force felt by the appendage will be variable dependent on the static friction of the display surface when the surface friction coefficient is modified to be at the `high` state”), wherein the production of the friction force (¶40) is localized to the first appendage engaged on the touch surface (¶41; ¶47, “FIGS. 1A to 1D illustrate the method of generating a force in a rightwards direction, it should be apparent to those skilled in the art that the disclosed method of modulating a friction coefficient of an oscillating surface can be used in order to exert a force on an object in contact with the touchscreen in any direction”); a touch sensing device configured to measure a location of the first appendage on the touch surface (¶55, “In the first step 120, the invention detects contact between an object and touchscreen”); and the device configured to modulate the production of the friction force such that the friction force is turned on and off with a desired movement of the lateral vibrations (¶40).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined method of Levesque and Peshkin, wherein the production of the friction force is localized to the first appendage engaged on the touch surface, as taught by Kerdemelidis so as to provide localized generation of feedback related to inertia of an object on the touchscreen (¶3). 
Levesque, Peshkin, and Kerdemelidis combined do not teach wherein the average force is not applied to a second appendage that is in contact with a region of the touch surface at the same time the first appendage applies the pressing force to the region of the touch surface. 
Tan teaches a device (fig. 1) and method (¶43, program data may include processing software; claim 20) for implementing a button click sensation on a touch surface (¶19), the device comprising: a touch surface (fig. 1, item 104; ¶21, “a cover portion 104 of the keyboard assembly 100 includes the non-actuating keys 102 (1)-(N)”); a lateral vibration actuator (¶25) configured to produce lateral vibrations on the touch surface; a touch sensing device (¶30, “a mechanism for detecting a key-press may include any suitable force or pressure-sensing mechanism”) configured to measure a location of the first appendage on the touch surface; and a control device (¶30, “control circuitry”) configured to apply a force to a first appendage to emulate a sensation of a button click when the first appendage applies a pressing force to a region of the touch surface that exceeds a threshold level (¶30-31), wherein a force is not applied to a second appendage that is in contact with a region of the touch surface at the same time the first appendage applies the pressing force to the region of the touch surface (¶31).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined method of Levesque, Peshkin, and Kerdemelidis, by substituting the average force taught by Peshkin into the force taught by Tan resulting in wherein the average force is not applied to a second appendage that is in contact with a region of the touch surface at the same time the first appendage applies the pressing force to the region of the touch surface, as taught by Tan so as to allow a user to rest his/her fingers without causing unwanted inputs (¶30). 
Levesque, Peshkin, Kerdemelidis, and Tan combined do not teach the at least one pulse comprising at least one positive-going pulse having a first duration and at least one negative-going pulse having a second duration.
Litvak teaches a device (fig. 1, item 101; ¶41) and method (fig. 8; ¶71) for providing a stimulation (¶41), the device comprising: generating at least one pulse between the touch surface and at least one appendage (fig. 1, item 102: appendage; ¶41; fig. 2; ¶43), wherein the at least one pulse comprises at least one positive-going pulse having a first duration (fig. 2, item A2) and at least one negative-going pulse having a second duration (fig. 2, item A1).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined method of Levesque, Peshkin, Kerdemelidis, and Tan, wherein the at least one pulse comprises at least one positive-going pulse having a first duration and at least one negative-going pulse having a second duration, as taught by Livak so as to provide depolarization to be more likely to sense a stimulation (¶45). 
With respect to Claim 12, claim 11 is incorporated, Levesque teaches further comprising measuring the pressing force applied by the first appendage to the touch surface (¶54, “The sensor may measure the simulated coefficient based on a measured pressure that the surface 312 of the touch screen 310 is receiving”).
With respect to Claim 13, claim 11 is incorporated, Levesque teaches wherein the step of applying the lateral force to the first appendage further comprises applying the lateral force to the first appendage to emulate the sensation of a button click when a rate of change of the pressing force exceeds a threshold value (¶50, “The simulated coefficient of friction may be changed by the actuators 330, 332, 334 as well. For example, the actuators may increase the friction force by generating vibrations, or by changing the surface relief of the touch screen 310 to change the actual coefficient of friction”; ¶40, “input signal exceeds a predetermined threshold strength”; ¶54, “Movement of the object may be measured based on how the pressure at the surface 312 changes over time and over locations on the surface 312 … the sensor may calculate a value representing the simulated coefficient of friction based on an acceleration of a user's finger F on the touch screen 310 and on the pressure that the surface 312 receives from the user's finger F”).
Levesque does not mention that the lateral force is an average force.
Peshkin teaches a device (fig. 1, item 100; ¶30) and method (fig. 14; ¶8; ¶103), the device comprising: a touch surface (fig. 1, item 12; ¶30); a control device (fig. 1, item 224; ¶51; ¶62) configured to modulate the production of the friction force (¶28; ¶31, “As described below, the swirling motion of the touch surface 12 can involve in-plane vibrations or other movements of the touch surface 12 in one or more directions”) such that the friction force is produced in synchronization with a desired movement of the lateral vibrations (¶39; ¶106) such that an average force on the first appendage is produced by the lateral vibrations and the friction force and a direction of the average force is controlled  (¶32; ¶38-39; ¶46, “average lateral forces of about 0.25 Newtons may be applied to the finger that touches the surface”); wherein the control device is further configured to apply the average force to the appendage (¶31).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined method of Levesque, Peshkin, Kerdemelidis, and Tan to replace the lateral force of Levesque with the average force resulting in wherein the control device is further configured to apply an average force to the first appendage to emulate the sensation of a button click when the rate of change of the pressing force exceeds a threshold value, as taught by Peshkin so as to allow for a fingertip to be responsive to relatively high energizing frequencies (¶38). 
With respect to Claim 14, claim 11 is incorporated, Levesque teaches wherein producing lateral vibrations to a touch surface further comprises using a plurality of piezoelectric actuators to produce the lateral vibrations (Levesque- ¶35, “the haptic output device 160 may include an actuator, for example … a "smart material" such as piezoelectric materials”; ¶46, “The actuators 330, 332, 334 may be implemented as piezoelectric actuators”). 
With respect to Claim 15, claim 14 is incorporated, Levesque does not teach wherein the piezoelectric actuators are transparent.
Peshkin teaches a device (fig. 1, item 100; ¶30) and method (fig. 14; ¶8; ¶103), the device comprising: a touch surface (fig. 1, item 12; ¶30); a lateral vibration actuator configured to produce lateral vibrations of the touch surface (fig. 8, item 800; ¶91); modulating a friction force between the touch surface and a plurality of appendages of a user (¶28; ¶31; ¶43); wherein the friction force is localized to the first appendage (¶100); measure a location of the first appendages (¶29, “measuring the position of one or more fingertips”), and an average force on the first appendage is produced and the direction of the average force is controlled (¶38; ¶46), wherein the lateral vibration actuator is transparent (¶91, “a transparent piezoelectric material such as quartz may be used along with the transparent electrodes).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined method of Levesque, Peshkin, Kerdemelidis, and Tan, wherein the lateral vibration actuator is transparent, as taught by Peshkin so as to provide distributed actuation of the screen (¶91).
With respect to Claim 19, claim 11 is incorporated, Levesque, Peshkin, Kerdemelidis, and Tan combined do not teach wherein an overall duration is calculated by adding the first duration and the second duration together, wherein a duty cycle is defined as a ratio of the first duration of the positive-going pulse to the overall duration, wherein the duty cycle is 25% or greater.
Litvak teaches a device (fig. 1, item 101; ¶41) and method (fig. 8; ¶71) for providing a stimulation (¶41), the device comprising: generating at least one pulse between the touch surface and at least one appendage (fig. 1, item 102: appendage; ¶41; fig. 2; ¶43), wherein the at least one pulse comprises at least one positive-going pulse having a first duration (fig. 2, item A2) and at least one negative-going pulse having a second duration (fig. 2, item A1), wherein an overall duration is calculated by adding the first duration and the second duration together (¶43), wherein a duty cycle is defined as a ratio of the first duration of the positive-going pulse to the overall duration (¶43), wherein the duty cycle is greater than 25% (fig. 2 shows a duty cycle of 50% which is greater than 25%).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined method of Levesque, Peshkin, Kerdemelidis, and Tan, wherein an overall duration is calculated by adding the first duration and the second duration together, wherein a duty cycle is defined as a ratio of the first duration of the positive-going pulse to the overall duration, wherein the duty cycle is greater than 25%, as taught by Livak so as to provide depolarization to be more likely to sense a stimulation (¶45). 
With respect to Claim 20, claim 19 is incorporated, Levesque, Peshkin, Kerdemelidis, and Tan combined do not teach wherein the duty cycle is 50% or greater.
Litvak teaches a device (fig. 1, item 101; ¶41) and method (fig. 8; ¶71) for providing a stimulation (¶41), the device comprising: generating at least one pulse between the touch surface and at least one appendage (fig. 1, item 102: appendage; ¶41; fig. 2; ¶43), wherein the at least one pulse comprises at least one positive-going pulse having a first duration (fig. 2, item A2) and at least one negative-going pulse having a second duration (fig. 2, item A1), wherein an overall duration is calculated by adding the first duration and the second duration together (¶43), wherein a duty cycle is defined as a ratio of the first duration of the positive-going pulse to the overall duration (¶43), wherein the duty cycle is 50% (fig. 2 shows a duty cycle of 50%; ¶43, the duty cycle may vary as best serves a particular application).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined method of Levesque, Peshkin, Kerdemelidis, and Tan, wherein the at least one pulse comprises at least one positive-going pulse having a first duration and at least one negative-going pulse having a second duration, wherein an overall duration is calculated by adding the first duration and the second duration together, wherein a duty cycle is defined as a ratio of the first duration of the positive-going pulse to the overall duration, wherein the duty cycle is greater than 25%, as taught by Litvak so as to provide depolarization to be more likely to sense a stimulation (¶45). 

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Levesque, Peshkin, Kerdemelidis, Tan, and Litvak as applied to claims 1 and 11 above, and further in view of Choi et al. (Pub. No.: US 2020/0142505 A1) hereinafter referred to as Choi.
With respect to Claim 7, claim 1 is incorporated, Levesque teaches wherein the lateral vibration actuator vibrates the touch surface at an ultrasonic frequency (¶49) and at predetermined gesture and touch location the processor may determine a corresponding output (¶42).
Levesque, Peshkin, Kerdemelidis, Tan, and Litvak combined do not mention vibrating the touch surface at a peak touch surface speed of 0.5 meters per second.
Choi teaches a device (fig. 10, item 1001: electronic device; ¶1256) comprising: a touch surface (¶263); detecting a peak touch surface speed of 0.5 meters per second (¶213, interest level speed corresponds to peak touch surface speed).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined device of Levesque, Peshkin, Kerdemelidis, Tan, and Litvak, such that the touch threshold level is at a peak touch surface speed of 0.5 meters per second, as taught by Choi, as this is a common touch input speed.
With respect to Claim 16, claim 11 is incorporated, Levesque teaches wherein the lateral vibrations produced to the touch surface are at an ultrasonic frequency (¶49) and at predetermined gesture and touch location the processor may determine a corresponding output (¶42).
Levesque, Peshkin, Kerdemelidis, Tan, and Litvak combined do not mention a peak touch surface speed of 0.5 meters per second.
Choi teaches a device (fig. 10, item 1001: electronic device; ¶1256) and method (fig. 3; ¶87) comprising: a touch surface (¶263); detecting a peak touch surface speed of 0.5 meters per second (¶213, interest level speed corresponds to peak touch surface speed).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the combined method of Levesque, Peshkin, Kerdemelidis, Tan, and Litvak, such that the touch threshold level is at a peak touch surface speed of 0.5 meters per second, as taught by Choi, as this is a common touch input speed.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Levesque, Peshkin, Kerdemelidis, Tan, and Litvak as applied to claims 1 and 11 above, and further in view of Rosenberg et al. (Pub. No.: US 2018/0107378 A1) hereinafter referred to as Rosenberg.
With respect to Claim 8, claim 1 is incorporated, Levesque, Peshkin, Kerdemelidis, Tan, and Litvak combined do not explicitly mention wherein the lateral vibration actuator is configured to produce ultrasonic lateral vibrations of the touch surface along multiple axes.
Rosenberg teaches a device (fig. 1; ¶18), comprising a touch surface (fig. 1, item 112; ¶18) and a lateral vibration actuator (fig. 1, item 120; ¶18; ¶36, “the vibrator 120 can also include a piezoelectric actuator”), wherein the lateral vibration actuator is configured to produce lateral vibrations of the touch surface along multiple axes (¶79).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the combined device of Levesque, Peshkin, Kerdemelidis, Tan, and Litvak, to incorporate the lateral vibration actuator of Rosenberg, resulting in the lateral vibration actuator is configured to produce ultrasonic lateral vibrations of the touch surface along multiple axes, so as to mimic the sensation of depression of a mechanical key (¶101).
With respect to Claim 17, claim 11 is incorporated, Levesque, Peshkin, Kerdemelidis, Tan, and Litvak combined do not explicitly mention wherein the lateral vibrations produced to the touch surface are along multiple axes.
Rosenberg teaches a device (fig. 1; ¶18) and method (¶20), comprising a touch surface (fig. 1, item 112; ¶18) and a lateral vibration actuator (fig. 1, item 120; ¶18), wherein the lateral vibration actuator is configured to produce lateral vibrations of the touch surface along multiple axes (¶79).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the combined method of Levesque, Peshkin, Kerdemelidis, Tan, and Litvak, to incorporate the lateral vibration actuator of Rosenberg, resulting in the lateral vibrations produced on the touch surface are along multiple axes, so as to mimic the sensation of depression of a mechanical key (¶101).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Colgate et al. (Patent No.: US 10,705,610 B2) – See claim 1
Domenikos et al. (Pub. No.: US 2019/0171291 A1) teaches localized haptic interactions in paragraphs 33 and 83, friction force in paragraph 89, features of texture (vibration) actuator can include the ability to produce lateral movement in paragraph 105, the haptic feedback is generated in real time and/or modulated according to interaction parameters such as the force with which each stimulating object/body part presses on the surface etc in paragraphs 57 and 107.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA V Bocar whose telephone number is (571)272-0955. The examiner can normally be reached Monday - Friday 8:30am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr A Awad can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONNA V Bocar/Examiner, Art Unit 2621    


/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621